Case 2:20-cv-03159-JMY Document 11 Filed 11/23/20 Page 1 of 1

AFFIDAVIT OF SERVICE

Commonwealth of Pennsylvania County of Eastern U.S. District Court

Case Number: 2:20-CV-03159-JMY

Plaintiff/Petitioner:

YARISA LEWIS

vs.

Defendant/Respondent:

ACCOUNT RESOLUTION SERVICES, LLC, et al.

Received by HPS Process Service & Investigations to be served on Account Resolution Services, LLC ("ARS"),
clo Alcoa Billing Center, 3429 Regal Drive, Alcoa, TN 37701. |, Koy Meade , being duly

sworn, depose and say that on the mm \2t day of Oc ber, 2020 at Ao: v3 fam., executed service by
delivering a true copy of the Summons in a Civil Action and Complaint in accordance with state statutes in the

manner marked below:

() REGISTERED AGENT SERVICE: By serving
as for the above-named entity.

 

 

() RECORDS CUSTODIAN SERVICE: By serving
as for the above-named entity.

X ORPORATE SERVICE: By serving Ashley Dur ban
s fy $S.34Nan- for the above-named entity.
() OTHER SERVICE: As described in the Comments below.

 

() NON SERVICE: For the reason detailed in the Comments below.

COMMENTS:

 

 

 

 

| certify that | have no interest in the above action, am of legal age and have proper authority in the jurisdiction in
which this service was made.

{
ot NC ke and Sworn to before me on the 1 day PROCESS SERVER # i

of 2c 2080 by the affiant who is Appointed in accordance with State Statutes

    

HPS Process Service & Investigations
www.hpsprocess.com

1669 Jefferson

Kansas City, MO 64108

(800) 796-9559

Andres Rue. Notary Buble Our Job Serial Number: 2020020110
State at Large, Ke
My Commission Expires 5/12/2021

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1t

 
